     Case 2:20-cv-01820-JCZ-JVM Document 12 Filed 10/30/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 GARLAND E. WILLIAMS                                               CIVIL ACTION

  VERSUS                                                           NO: 20-1820

 UNITED STATES OF AMERICA                                          SECTION: “A” (1)


                                         ORDER

       The complaint in this action is yet another attempt by Garland E. Williams

to pursue the United States of America, Judge Ivan Lemelle, and former Clerk of

Court William Blevins for the adverse judgment rendered against Williams in civil

action 16-15866. The complaint sub judice is legally frivolous for the reasons

given by Judge Martin Feldman when he dismissed civil action 18-2552 over two

years ago. As Judge Feldman noted, the same claims that Williams had brought

against Judge Lemelle and Williams Blevins had been dismissed by a federal

court in Kansas.

       The United States has filed a motion to dismiss arguing that Williams’

complaint fails to state a claim for relief, and even if one could somehow

construe the complaint so as to conclude that it states a claim for relief, the Court

lacks subject matter jurisdiction because Williams has not exhausted any

purported claims in this matter as required by the FTCA, 28 U.S.C. § 2675(a).

       The Court agrees that Williams’ complaint herein does not contain any

factual support for a claim pursuant to any legal theory. Simply, the complaint is

legally frivolous. But because the complaint provides no basis for a waiver of

sovereign immunity against the United States, which Williams seeks to hold


                                            1
      Case 2:20-cv-01820-JCZ-JVM Document 12 Filed 10/30/20 Page 2 of 3




liable under a theory of respondeat superior for the conduct of federal judicial

officers, the Court is persuaded that it lacks subject matter jurisdiction over the

action.

          Furthermore, Judge Lemelle is absolutely immune from any type of claim

arising out of the judicial act of dismissing Williams’ earlier case. Likewise, a

judicial employee such as Mr. Blevins is immune from civil liability arising out of

any ministerial acts that he might have performed in conjunction with the earlier

case—in fact, the Court is aware of no acts that Mr. Blevins performed in

conjunction with the earlier case. Even if Mr. Blevins were not immune, it remains

that Williams’ complaint against him—which alleges no facts in support of a claim

against Mr. Blevins—is just as legally frivolous as the claim against Judge

Lemelle.

          The plaintiff was granted leave to proceed as a pauper on July 13, 2020

pursuant to 28 U.S.C. § 1915(a). (Rec. Doc. 5). 28 U.S.C. § 1915(e)(2)(B)

provides for summary dismissal of a pauper complaint sua sponte should the

Court determine that the case is legally frivolous or fails to state a claim upon

which relief may be granted. Id. § 1915(e)(2)(B)(i), (ii). This complaint is both

legally frivolous and it fails to state a claim upon which relief may be granted.

      Accordingly;

      IT IS ORDERED that the Motion for Leave of Affidavit (Rec. Doc. 3) filed by

Garland E. Williams is DENIED.

      IT IS FURTHER ORDERED that the Motion to Dismiss (Rec .Doc. 7) filed by

the United States is GRANTED. The complaint in this matter is DISMISSED for lack of



                                             2
      Case 2:20-cv-01820-JCZ-JVM Document 12 Filed 10/30/20 Page 3 of 3




jurisdiction as to the United States.

       IT IS FURTHER ORDERED that the complaint in this matter is DISMISSED

WITH PREJUDICE as to Judge Ivan Lemelle and William Blevins.

       October 30, 2020

                            ____________________________
                                  Judge Jay C. Zainey
                              Eastern District of Louisiana




                                          3
